Citation Nr: 0734618	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-30 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder. 



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esq.



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  

The claim of entitlement to service connection for post-
traumatic stress disorder is addressed in the Remand portion 
of the decision below and is remanded to the RO via the 
Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  In September 2004, the Board issued a decision which 
denied the veteran's initial claim seeking service connection 
for post-traumatic stress disorder (PTSD). 

2.  Evidence received since the September 2004 Board decision 
is new and material, and raises a reasonable possibility of 
substantiating the claim for service connection for PTSD.


CONCLUSION OF LAW

New and material evidence has been submitted since the 
Board's September 2004 decision, and the veteran's claim for 
service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Without deciding whether the notice and 
development requirements have been satisfied in the present 
case, the Board is not precluded from adjudicating the issue 
of whether new and material evidence has been submitted to 
reopen the claim for PTSD.  This is so because the Board is 
taking action favorable to the veteran by reopening the claim 
for service connection for the disorder at issue.  As such, 
this decision poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

In this case, the RO determined that new and material 
evidence was not presented to reopen the veteran's claim for 
entitlement to service connection for PTSD.  Such a 
determination, however, is not binding on the Board, and the 
Board must first decide whether new and material evidence has 
been received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).

In an August 2002 rating decision, the RO denied service 
connection for PTSD because there was no diagnosis of PTSD 
with the under 38 C.F.R. § 4.125 (2007).  The veteran 
appealed, and the Board remanded the case to the RO for 
further development.  In September 2004, the Board denied the 
veteran's claim on the basis that the medical evidence of 
record did show that the veteran had been diagnosed with PTSD 
in accordance with the criteria as stated in the Diagnostic 
and Statistical Manual of Mental Disorders.  The September 
2004 Board decision was thus final based on the evidence then 
of record.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 
(2007).  In February 2005, the veteran filed a claim to 
reopen his claim of entitlement to service connection for 
PTSD.  In a June 2005 rating decision, the RO found no new 
and material evidence because the evidence did not show that 
the veteran had been diagnosed with PTSD in accordance with 
the criteria as stated in the Diagnostic and Statistical 
Manual of Mental Disorders.  The veteran timely appealed this 
decision.

Because the September 2004 Board decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  If new and material evidence is 
presented with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  

Comparing the evidence received since the Board's September 
2004 decision to the evidence of record before then, the 
Board finds that the additional evidence submitted includes 
evidence which is new and material as to the issue of service 
connection for PTSD.  Specifically, the newly submitted 
evidence includes a letter dated in September 2005 from a VA 
physician, who diagnosed PTSD.  Such information relates to 
an unestablished fact necessary to substantiate the veteran's 
claim, is not cumulative, redundant, and raises a reasonable 
possibility of substantiating the veteran's claim.  38 C.F.R. 
§ 3.156; see also Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (holding that for the purpose of determining whether a 
case should be reopened, the credibility of the evidence 
added to the record is to be presumed).  The Board notes that 
this letter was received after the appeal had been certified 
to the Board.  The RO, therefore, did not have the 
opportunity to consider this evidence.  Nevertheless, as the 
Board is reopening the claim, the veteran is not prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, because the Board finds that new and material 
evidence has been received since the September 2004 Board 
decision that denied service connection for PTSD, the claim 
is reopened.




ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for PTSD is reopened, and 
to this extent only, the appeal is granted.


REMAND

The Board finds that the evidence of record requires further 
development prior to re-adjudication of the claim.  First, 
the Board notes that the RO has not yet considered the 
September 2005 letter submitted by the veteran's VA 
physician.  Accordingly, the Board finds that it must remand 
this issue so that the RO may do so in the first instance.  

Second, the veteran should be provided with a VA examination 
regarding his PTSD.  While the September 2005 letter 
submitted by the veteran's VA physician indicates a link 
between the veteran's PTSD and "sufficient stressors," this 
evidence does not link the veteran's PTSD to a specific 
stressor, namely the verified stressor, which is necessary to 
establish service connection for PTSD.  The Board notes that 
the RO has scheduled the veteran twice for a VA psychiatric 
examination, and twice the veteran has refused to 
participate.  However, in a June 2005 letter, the veteran's 
representative indicated that the veteran would be willing to 
participate in a VA examination.  Accordingly, remand is 
required for an examination.  

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO must obtain and associate all 
pertinent VA treatment records from the VA 
physician who prepared the September 2005 
letter.  The VA physician must be 
requested to provide the bases and 
authority for his opinion as to the 
diagnosis of PTSD, to include all symptoms 
and pertinent findings, as well as the 
stressors upon which this diagnosis was 
based.

2.  Thereafter, a VA psychiatric 
examination must be scheduled to determine 
the diagnoses of all psychiatric disorders 
that are present.  The entire claims file 
must be made available to the examiner 
prior to this examination.  All indicated 
tests are to be conducted.  The RO must 
inform the examiner that only a 
stressor(s) which have been verified by 
the RO may be used as a basis for a 
diagnosis of PTSD.  After receipt of any 
test results, and completion of a 
psychiatric evaluation, the examiner must 
provide an opinion as to whether the 
veteran currently has PTSD.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner must specify (1) whether the 
alleged stressor found to be established 
by the record was sufficient to produce 
PTSD; and (2) whether there is a link 
between the current symptomatology and the 
inservice stressor found to be established 
by the record and found sufficient to 
produce PTSD by the examiner.  If a 
diagnosis of PTSD is not deemed 
appropriate, the examiner must explain 
this conclusion.  A complete rationale for 
all opinions must be provided.  The report 
prepared must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether the notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed by the RO to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

5.  After the development requested has 
been completed, the RO must re-adjudicate 
the claim of entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


